Citation Nr: 0427815	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-03 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
knee disability since June 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from August 1986 to January 
1991, and subsequently enlisted in the Army National Guard of 
California from August 1997 to March 2000, with a record of 
entry level separation following one month of service from 
January to February 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which declined to assign an evaluation in excess of 
10 percent for internal derangement of the left knee after a 
temporary increase due to surgery.

The RO should review the record for any unaddressed claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Additional evidentiary development is necessary under the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

In June 2001, the veteran filed an increased rating claim for 
a left knee disability, and after undergoing arthroscopic 
surgery, filed a claim seeking total temporary evaluation in 
February 2002.  In a March 2002 determination, the RO 
assigned a 20 percent evaluation from June 28, 2001, a 100 
percent evaluation from February 8, 2002, and a 10 percent 
evaluation from June 1, 2002.  In his notice of disagreement, 
the veteran contested the decision to "go back to" a 10 
percent evaluation at the latter date.  

The veteran underwent a December 2002 VA knee examination, 
and a RO determination that month continued the 10 percent 
evaluation from June 1, 2002.  
This VA examination, however, did not provide the necessary 
information for rating purposes. Specifically, it did not 
provide findings concerning any limitation of motion due to 
pain and excess fatigability; flare-ups (if any); and whether 
pain could significantly limit functional ability during 
flare-ups, or when the left knee is repeatedly used.  As a 
result, the examination is insufficient as a basis for a 
decision on the veteran's increased rating claim because the 
current overall disability picture is not portrayed.   Though 
the examination contained some findings addressing specific 
diagnostic codes, Beverly v. Brown, 9 Vet. App. 402 (1996), 
the examiner did not pointedly address certain factors in 
38 C.F.R. §§ 4.40 and 4.45, DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that an examination must account for other 
regulatory provisions that may have an impact on the rating).  
Silence is insufficient to show the lack of symptomatology.  
Wisch v. Brown, 8 Vet. App. 139 (1995).  Rather, the examiner 
must state, for example, that a veteran does not experience 
excess fatigability of the claimed disability.  

Additionally, according to a May 2002 radiology report from 
the Phoenix VA Outpatient Clinic, there was documented 
arthritic change in the left knee.  It is noted VAOPGCPREC 
23-97 permits separate evaluations for arthritis (diagnostic 
code 5003) and instability of the knee (diagnostic code 5257, 
as this criteria does not take limitation of motion into 
account).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.

2.  The veteran should be scheduled for 
a VA medical examination to determine 
the current severity of the left knee 
disability.  The examination should 
include range of motion studies, 
commentary as to the presence of 
instability for the left knee, and the 
extent of any painful motion or 
functional loss due to pain, weakness, 
and fatigability.  The RO should 
forward the veteran's claims file to 
the VA examiner to be reviewed in 
conjunction with the examination.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

3.  Then, the RO should readjudicate 
the veteran's increased rating claim 
for a left knee disability in light of 
VAOPGCPREC 23-97.  If the determination 
of this claim remains unfavorable to 
the veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



